DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, US 2014/014650.
	Regarding Claim 1, Jiang teaches a C – plane GaN substrate comprising: a plurality of dislocation arrays periodically and two – dimensionally arranged at least on one main surface of the substrate in paragraphs 37, 43, 49, 65 and 78 with references to Fig. 1 and Fig. 8 due to the preparation of the crystal substrate taught by Jiang. 
Jiang fails to teach wherein no group of dislocations except the plurality of dislocation arrays is periodically present on the one main surface.  
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that the thickness of Jiang’s substrate growth can be controlled and thin slices can be made so that only the plurality of dislocation arrays will be periodically present on the one main surface and the dislocation free arears can be used for forming active devices as taught in paragraph 53.
	Regarding Claim 2, Jiang teaches wherein the arrangement of the plurality of dislocation arrays on the main surface has periodicity in two or more directions by using masks represented by Figs. 1D and 5.  
	Regarding Claim 3, Jiang teaches concentrations of Li, Na, K, Mg, and Ca are each less than 1 x 1016 atoms/cm3 in paragraph 69.
	Regarding Claims 4 – 6, Jiang teaches the substrate contains F, wherein the substrate contains, in addition to F, one or more halogens selected from Cl, Br, and I,  
 and wherein the substrate contains F and I in paragraph 69.  
	Regarding Claim 7, Jiang teaches the substrate has an H concentration of not less than 5 x 1017 atoms/cm3 and not more than 1 x 1020 atoms/cm3 in paragraph 69.  
	Regarding Claims 8 and 9, Jiang teaches the substrate comprises a GaN crystal having an infrared absorption peak attributable to a gallium vacancy – hydrogen  complex within a range of 3140 to 3200 cm-1 and wherein the substrate has a resistivity of 2 x 10-2 Ω-cm or less at room temperature in paragraphs 42, 69 and 72 for conductive substrates.
Regarding Claim 10, Jiang teaches the substrate has an n-type carrier concentration of 1 x 1018 cm-3 or more at room temperature in paragraph 72. 
Regarding Claim 11, Jiang teaches {04589/007393-US1/02500506.1} 6 0Docket No. 04589/007393-US1 the substrate has an O concentration higher than an n- type carrier concentration at room temperature in paragraphs 69 and 72.  
Regarding Claim 12, Jiang fails to teach the n – type carrier concentration at room temperature is from 20 to 70% of the O concentration.  
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that the concentration of n – type carrier and O can be chosen depending the specific need for the substrate properties.
Regarding Claims 13 – 15, Jiang teaches the substrate has a size of 45 mm or more in all of a [1-100] direction, a [10-10] direction, and a [01-10] direction; the substrate is disk-shaped and has a diameter of 45 mm or more and the substrate has a gallium polar surface having an orientation of within 50 from [0001] in paragraphs 63, 64 and 66.  
Regarding Claims 16 – 19, Jiang teaches a method for producing a nitride semiconductor device, comprising the steps of: preparing the C-plane GaN substrate and {04589/007393-US1/02500506.1} 6 1Docket No. 04589/007393-US1 epitaxially growing one or more nitride semiconductors on the prepared C-plane GaN substrate (Claim 16); a method for producing an epitaxial substrate, comprising the steps of: preparing the C-plane GaN substrate and epitaxially growing one or more nitride semiconductors on the prepared C-plane GaN substrate (Claim 17); a method for producing a bulk nitride semiconductor crystal, comprising the steps of: preparing the C-plane GaN substrate and epitaxially growing one or more nitride semiconductor crystals on the prepared C-plane GaN substrate (Claim 18) and a method for producing a GaN layer-bonded substrate, comprising the steps of: preparing the C-plane GaN substrate and bonding the prepared C-plane GaN substrate to a heterogeneous substrate with references to producing various kinds of semiconductor devices in paragraphs 73 – 76.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 21 of U.S. Patent No. 10,720,326 in view of Jiang, US 2014/014650. 
Claims of US 10,720,326 teach methods for producing GaN crystal which is very similar to the technique of Jiang, wherein Jiang teaches forming GaN substrate by cutting a polishing the grown crystal with similar mask pattern from a GaN seed.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that the Claims of US 10,720,326 can be used to produce a c-plane GaN substrate as was described earlier in rejecting the instant claims
Claims 1 and 2 of the invention are taught by Claims 1 and 8 of US 10,720,326.  Claims 4 – 6 are taught by Claims 2 – 4 since the mineralizers used during growth of the crystal will be incorporated into the growing crystal.  Claims 13 – 15 of the invention are taught by Claims 19 – 21 of US 10,720,326. 
Claims 1 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 10,903,072. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
	Claim 1 limitations of the instant invention are taught by Claims 3 and 4 limitations of US 10,903,072.  Similarly, Claim 2 limitations of the instant invention are taught by Claim 5 limitations of US 10,903,072.  Claims 3 – 8 limitations of the instant invention are taught by Claims 10 – 15 limitations respectively of US 10,903,072.  Claims 9 and 10 limitations of the instant invention are taught by Claim 1 limitations of US 10,903,072.  Claims 11 and 12 limitations of the instant invention are taught by Claims 8 and 9 limitations of US 10,903,072.  Claims 13 – 15 limitations of the instant invention are taught by Claims 13 – 15 limitations respectively of US 10,903,072.
Limitations of 16 – 19 of the instant invention are not taught by claims of US 10,903,072.
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that addition of various epitaxial layers and substrate bonding are techniques used for making II –V nitride devices that can use a base substrate of the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        October 7, 2021